Memorandum : The judgment should be affirmed. After entering a plea of guilty under circumstances indicating that the plea was freely and voluntarily made, the defendant may not attack, on appeal, the judgment of conviction on the sole unsupported ground that the plea was the result of a conflict of interest among defendants represented by the same attorney (cf. People v. Tornetto, 16 N Y 2d 902; People v. Nicholson, 11 N Y 2d 1067, cert. den. 371 U. S. 929).
Nor is there basis for a claim that the defendant, an indigent, was deprived of the effective assistance of counsel if the only showing is that he was not represented by the same attorney when he was arraigned, when he pleaded guilty, when he was arraigned on an information charging him with a prior felony, and when he was sentenced.
Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan concur.
Judgment affirmed.